391 U.S. 972
88 S. Ct. 2048
20 L. Ed. 2d 1361
In the Matter of Buddy Lynn WHITTINGTON, petitioner.
No. 701.
Supreme Court of the United States
June 7, 1968

1
Daniel A. Rezneck, for applicant.


2
E. Raymond Morehart, in opposition.


3
The application for bail or release on personal recognizance or other appropriate conditions presented to Mr. Justice Stewart, and by him referred to the Court, is denied. It is ordered that the mandate of this Court issue forthwith to enable applicant to apply for release on bail or otherwise to the appropriate court of the State of Ohio.